Title: From Thomas Jefferson to Littleton W. Tazewell, 26 January 1804
From: Jefferson, Thomas
To: Tazewell, Littleton W.


               
                  Dear Sir
                  Washington Jan. 26. 1804.
               
               The pressure of my business has put it out of my power sooner to acknolege the reciept of your favr of Dec. 9. I had for some time ceased to make partial paiments towards the debt due to mr Walsh, under the purpose, when I should touch it again, to make a compleat discharge of it. the state of things in England had made me suppose he would not be desirous of removing money from this to that country till the threatened crisis had passed, and had induced me, in my calculations, to place the discharge of that debt about the end of the present year. your information that he has no particular anxiety as to it’s very speedy collection, and your polite accomodation of the time to my arrangements, will induce me still to keep the same period in view, unless any necessities of mr Walsh should call for an earlier attention to it, in which case I shall certainly exert myself to fulfill his wishes. my own anxieties will not permit me to interpose any unnecessary delay.
               You are now placed in the midst of mercantile men. may we at length hope that that body of men, percieving that we aim at preserving the public faith & paying it’s debt honestly, at protecting commerce & enlarging it’s field, at an intercourse with France & England, peaceable, friendly and rigorously impartial and equal, at such economical arrangements as, while they support effectual government, will prevent the laying new burthens on commerce & agriculture, will become satisfied with the order of things which the nation has chosen to establish? I know no principle in which these gentlemen differ from us; because I am not willing to ascribe to them the desire to change the form of government entertained by some prominent characters. Accept my friendly salutations & assurances of respect.
               
                  Th: Jefferson
               
            